State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 17, 2016                    520154
________________________________

In the Matter of TIM BB.,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

MALCOLM AA.,
                    Respondent.
________________________________


Calendar Date:   February 9, 2016

Before:   Peters, P.J., McCarthy, Egan Jr. and Lynch, JJ.

                             __________


     Michelle I. Rosien, Philmont, for appellant.

      O'Connor & Kruman, PC, Cortland (A.L. Beth O'Connor of
counsel), for respondent.

      Koslosky & Koslosky, Utica (William L. Koslosky of
counsel), attorney for the children.

                             __________


McCarthy, J.

      Appeal from an order of the Family Court of Cortland County
(Campbell, J.), entered November 14, 2014, which, in a proceeding
pursuant to Family Ct Act article 8, granted respondent's motion
to dismiss the petition.

      Petitioner filed a petition seeking to modify/terminate a
two-year order of protection in favor of, among others, four of
his stepchildren stemming from a family offense petition.
Respondent moved to dismiss the petition as facially
insufficient, asserting that it failed to allege a significant
change in circumstances to warrant a modification of the
underlying order of protection. Family Court granted
                              -2-                  520154

respondent's motion and this appeal ensued.

      The underlying order of protection expired by its own terms
in April 2015, and the record does not reveal that there have
been any extensions. Therefore, the appeal has been rendered
moot and must be dismissed (see Matter of Lina Y. v Audra Z., 122
AD3d 1084, 1085 [2014]; Matter of Christopher NN. v Bobby Jo OO.,
59 AD3d 828, 828 [2009]).

     Peters, P.J., Egan Jr. and Lynch, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court